respondent should be the parent with primary physical custody. There
                     was no evidence offered that appellant's work schedule would affect the
                     children's well-being or that appellant did not make adequate
                     arrangements for child care in his absence.    See In re Marriage of Loyd,
                     131 Cal. Rptr. 2d 80, 84-85 (Ct. App. 2003) ("a parent may not be deprived
                     of custody based upon his or her work schedule if adequate arrangements
                     are made for the child's care in the parent's absence"); Silva v. Silva, 136
                     P.3d 371, 377 (Idaho Ct. App. 2006) (explaining that a parent's work
                     schedule is only relevant if it is shown that the parent's work schedule
                     affects the well-being of the children); Gerber v. Gerber, 487 A.2d 413, 416
                     (Pa. Super. Ct. 1985); Brennan u. Brennan, 685 A.2d 1104, 1106 (Vt.
                     1996). Additionally, it does not appear that the district court equally
                     considered respondent's work schedule in determining custody.
                                 Further, the district court's finding that appellant generally
                     worked from 4 p.m. to 4 a.m., 5 days a week was not supported by
                     substantial evidence because he testified that his work schedule could be
                     as little as five hours a day for 3 days a week.   See Ellis v. Carucci, 123
                     Nev. 145, 149, 161 P.3d 239, 242 (2007) (providing that substantial
                     evidence is evidence that a reasonable person may accept as adequate to
                     sustain a judgment). It also appears that the district court failed to
                     consider which parent was more likely to foster a relationship between the
                     three children and their adult half-sibling. NRS 125.480(4)(0 (2009).
                     Because the district court's custody award relied on appellant's work
                     schedule when there was no evidence that his work schedule impacted the
                     well-being of the children or that he could not arrange adequate child care
                     while he worked, and because the court failed to consider the children's
                     relationship with their adult half-sibling, we conclude the court abused its

SUPREME COURT
       OF
     NEVADA
                                                          2
(0) I947A A76710)4
                 discretion by awarding primary physical custody to respondent.     Wallace,
                 112 Nev. at 1019, 922 P.2d at 543. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.'




                                                           Parraguirre




                                                                                         J.




                 cc:   Eighth Judicial District Court, Family Court Division, Department J
                       Bailey Kennedy
                       Kunin & Carman
                       Eighth District Court Clerk




                        'Because we conclude that the district court abused its discretion in
                 awarding respondent primary physical custody, we need not address the
                 other issues raised on appeal.


SUPREME COURT
      OF
    NEVADA
                                                      3
KJ) 1947A att.